Citation Nr: 1632725	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-42 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a disability characterized by chronic fatigue, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, major depressive disorder (MDD), anxiety and adjustment disorders.

4.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to October 1985 and from November 1990 to March 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a hearing before the Board in an October 2010 substantive appeal.  A hearing was scheduled in November 2014, but she failed to appear for the hearing and did not provide any good-cause explanation for her absence or request to reschedule the hearing.  Under these circumstances, the Board finds that the Veteran has been afforded her opportunity for a hearing and that her request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2015).  

In June 2015 the Board remanded the case for additional development and consideration.  


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf War veteran.  

2.  There is no competent evidence of a currently diagnosed chronic fatigue syndrome; the Veteran's claimed chronic fatigue is not a disability for VA purposes or a chronic qualifying disability related to underlying symptoms resulting from an undiagnosed illness.  

3.  The Veteran's skin disorder, clinically diagnosed as eczema, contact dermatitis, tinea corporis, tinea cruris and tinea pedis, was not incurred in service and is not otherwise related to service or any incident therein.  

4.  The Veteran does not have PTSD.  

5.  A psychiatric disorder, to include schizoaffective disorder, MDD, anxiety disorder and adjustment disorder, did not pre-exist service and did not have its onset in service.  Schizoaffective disorder was not manifested to a compensable degree within one year from separation; nor was any psychiatric disorder otherwise related to service or any incident therein.  

6.  The Veteran's sleep disturbance symptomatology is part of his diagnosed psychiatric disorder; a separately diagnosed sleep disorder has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability characterized by chronic fatigue, to include due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317, 3.655 (2015).  

2.  The criteria for service connection for a skin disorder, to include due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317, 3.655 (2015).  

3.  The criteria for service connection for a psychiatric disorder, to include schizoaffective disorder, PTSD, MDD, anxiety and adjustment disorders, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

4.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard May 2009 and August 2009 letters satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and available private treatment records have also been obtained.  

The Veteran was provided VA medical examinations in April 2010.  In June 2015 the Board remanded the Veteran's appeal to afford her further examinations and to obtain medical opinions.  However, the Veteran failed to report to the examinations and did not provide good cause for her failure to do so.  A VA medical opinion regarding her psychiatric disability was provided in January 2016 after a review of her claims file.  

The duty to assist is not a one-way street.  If a veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore when a claimant fails to report for an examination scheduled in conjunction with an original service connection claim, regulations provide that the claim will be decided on the evidence of record.  38 C.F.R. § 3.655(b) (2015).  Given the Veteran's choice not to submit to subsequent VA examinations, the Board finds that no further action is necessary to meet the requirements of the VCAA.  Id.; see also 38 C.F.R. § 3.655(b).  

Based on the attempt to schedule the Veteran for subsequent VA examinations, the association of VA treatment records, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, VA's duty to assist has been met.  

II. Legal Criteria and Analysis

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as psychosis; service connection may also be established under 38 C.F.R. § 3.303(b) by: (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of certain illnesses.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  "Chronic multisymptom illnesses of partially understood etiology and pathophysiology" will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Disability Characterized by Chronic Fatigue

The Veteran contends that she began to experience problems with fatigue in 2002 and believes that it is the result of her exposure to bird feces in the abandoned town where she worked in Saudi Arabia as well as her breathing contaminated air from oil wells burning and nearby missile explosions in Saudi Arabia.  

The Veteran's service treatment records show no complaints, findings, treatment or diagnoses for fatigue.  In fact, she specifically denied fatigue in several periodic medical history reports, including a March 1991 medical history at the time of her demobilization.  Evidence of record shows that the Veteran first complained of fatigue during a March 1995 VA examination, and that she was to followup for further evaluation should her symptoms worsen.  There is no evidence that she did seek followup evaluation.  A December 1999 medical history report for the Army Reserves shows she again denied problems with fatigue.  

Subsequent VA treatment records frequently show the Veteran denied being fatigued; however, at her April 2010 VA examination, she reported being tired all the time since 2002.  The VA examiner indicated that her complaints of fatigue would be addressed in the VA psychiatric examination.  However, the April 2010 VA psychiatric examination report, while noting that she had unexplained fatigue, did not show any relevant diagnosis or etiology for her complaint.  As early as November 2010, VA treatment records show she complained of diffuse body pain.  She continued to intermittently complain of diffuse body pain and was diagnosed with myalgia of questionable etiology as early May 2013.  

Despite the Veteran's stated history of chronic fatigue since 2002 that she attributes to her service in the Persian Gulf, there is no competent evidence of a chronic disability manifest by fatigue.  

The Board recognizes the Veteran is of the opinion that she has chronic fatigue that is attributable to service.  In general, a lay person is not competent to make such a diagnosis or etiological link due to a lack of medical training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, however, the Veteran served as a nurse's assistant, implying that she does have a certain level of medical training and expertise.  The Board, nonetheless, finds the Veteran not competent to provide a diagnosis of chronic fatigue or to etiologically link it to her service as there is no evidence that she has specific education, training, or experience dealing with chronic multi symptom illnesses or clinical psychiatry.  Id.  Accordingly, the Veteran's opinion and diagnosis are given minimal weight.  

Finally, she has not asserted that she has experienced chronic fatigue on a persistent and recurrent basis since service.  Instead, she has repeatedly indicated that she first experienced fatigue in 2002 that has worsened, which she attributes to her exposure to contaminants in service.  As such, the Veteran's lay assertions, standing alone, are insufficient to establish the required causal relationships.  Moreover, because she failed to report for the VA examination, there is no competent medical evidence of a chronic disability manifest by fatigue, a link of the alleged disability to service or showing that the alleged disability is a qualifying chronic disability per 38 C.F.R. § 3.317.  

In summary, the Board finds that the evidence of record is insufficient to warrant service connection for a disability characterized by chronic fatigue on either a direct or presumptive basis.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for a disability characterized by chronic fatigue.  There is no doubt to be resolved, and service connection for a disability characterized by chronic fatigue is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Skin Disorder

The Veteran contends that she has a recurrent skin disorder that is a result of her exposure to contaminants during her service in the Persian Gulf in Saudi Arabia.  She asserts that she has recurring skin rashes and eruptions since 2002 that come and go on their own.  Furthermore, she claims that her skin disorder became so severe she lost her job in 2004 as a result.  

The evidence of record shows that the Veteran's reported chronic skin disorder, which has not been linked to a chronic multisymptom illness, has been identified as several diagnosable disabilities, namely eczema, contact dermatitis, tinea corporis, tinea cruris and tinea pedis.  Given these affirmative diagnoses, the provisions of 38 C.F.R. § 3.317 that are designed to compensate veterans with symptoms that are manifestations of Gulf War-related undiagnosed illnesses are inapplicable, as the claimed disability has been attributed to known clinical diagnoses.  

With the exception of her histories given in July 2012 and April 2013 treatment records, the Veteran has not reported that her skin disorder began during service and her service treatment records show no relevant complaints, findings, treatment or diagnoses.  Rather, she has repeatedly reported that her skin disorder began after service in 2002 and caused her eventual dismissal from her long-time employment at a VA medical center.  This is consistent with the record.  VA treatment records as early as April 2003 show treatment for diagnosed eczema with possible secondary cellulitis in both lower extremities.  Subsequent treatment records show treatment for diagnosed tinea corporis of the buttocks in February and March 2008, and for tinea pedis of both feet in April 2010.  

The April 2010 VA examination shows diagnoses of contact dermatitis/eczema that was cured with no residual or sequelae.  The examiner did not provide an opinion regarding the etiology of the skin disorder.  

There is no medical opinion regarding the etiology of the Veteran's variously diagnosed skin disorders.  In this regard, the Board again acknowledges that the Veteran does have a certain level of medical training and expertise, but finds that she is not competent to etiologically link her skin disorders to her service as there is no evidence that she has specific education, training, or experience dealing with dermatological disabilities.  Id.  Accordingly, the Veteran's opinion is given no weight.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has provided no medical opinion etiologically linking her current skin disorders to her service and does not allege that there are any available private medical records and as she failed to report for the VA examination, there is no competent evidence etiologically linking her skin disorder to her service or any incident therein.  

As the preponderance of the competent evidence is against this claim, there is no doubt to be resolved.  Service connection for a skin disorder is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.  

Psychiatric Disorder

The Veteran contends that she has a psychiatric disorder, which she believes to be PTSD, as a result of her experiences serving in Saudi Arabia.  She has also alleged that her current psychiatric disorder is the result of two sexual assaults, sexual harassment, and/or racial discrimination in service.  

Service treatment records show no relevant complaints, findings, treatment or diagnoses in service.  In a December 1999 Army Reserve medical history report, the Veteran indicated that she had been treated for a mental condition after a car accident.  The accompanying medical examination report shows that a clinical psychiatric examination was normal.  

A June 2006 treatment record notes that the Veteran stated she initially experienced anxiety symptoms in 2002.  She denied childhood or military trauma, but did affirm trauma as a result of a car accident a few years before; however, she denied any lingering symptoms.  In February 2008 she was diagnosed with an adjustment disorder with mixed anxiety and depressed mood.  In July and August 2009 she was hospitalized at a private facility for treatment of a mental condition.  A psychiatric diagnosis was not provided.  An August 2009 VA treatment record shows a diagnosis of major depressive disorder.  

In April 2010, the Veteran underwent a VA psychiatric examination.  The examiner noted the Veteran's history of first hearing voices intermittently in the 1980s and then constantly in the 1990s.  She also gave a history of having been whipped by her father as a child and having been in a car accident in which the other driver died.  She also gave a family history of mental illness for her father, mother and siblings.  She was first diagnosed with an adjustment disorder in 2008 and her diagnosis was changed to schizoaffective disorder in 2009.  The examiner diagnosed schizoaffective disorder, depressed type, anxiety disorder not otherwise specified with panic attacks and childhood related PTSD.  The examiner opined that the Veteran's current psychiatric symptoms were not related to service as there were no known triggers that can be identified in her service.  

Subsequent VA treatment records predominantly show ongoing treatment for diagnosed schizoaffective disorder.  However, May and June 2012 treatment records show the Veteran's history of having been raped during officer training in 1981 and a diagnosis of PTSD secondary to military sexual trauma times two.  A February 2014 treatment record indicates a positive PTSD screen with an assessment that she likely had PTSD.  

Although the Veteran did not report for her subsequently scheduled VA examinations, a VA psychologist, after thoroughly reviewing her claims file and medical records, opined that there was not clear and unmistakable evidence that the Veteran's psychiatric disorder pre-existed service, despite the April 2010 VA examiner's opinion that she had childhood related PTSD.  The examiner noted that there was no evidence of any psychiatric disorder at the time of her entrance in service, and the majority of her treatment records do not show the onset of her psychiatric symptoms until after her discharge from active duty.  The examiner found that the earlier examination did not utilize any self-report measures or a structured interview to diagnose PTSD as required.  The examiner further found other treatment records showing diagnoses of PTSD were based on histories inconsistent with the majority of her medical records and did not address her oft-reported history of auditory hallucinations and paranoia.  The examiner diagnosed schizoaffective disorder and found it less likely incurred in or caused by her service or any incident therein.  The examiner noted that the Veteran worked for 12 years after her discharge from service before being diagnosed with a psychiatric disorder and that there was a strong genetic component to her psychiatric disorder and unrelated to her military service.  

The Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  The Board finds that there is no clear and unmistakable evidence that the Veteran's psychiatric disorder pre-existed her service.  The overwhelming preponderance of the evidence shows the initial onset of symptoms many years after her discharge.  

The Board also finds that the preponderance of the evidence is against a PTSD diagnosis.  Although the January 2016 VA examiner's opinion that the Veteran did not meet the criteria for a diagnosis of PTSD is at odds with the April 2010 VA examiner's opinion and some of the VA treatment records, the Board finds the January 2016 VA examiner's opinion more persuasive and probative as it is supported by an adequate rationale and based on the professional judgment of the psychologist's careful review of the Veteran's medical records.  In contrast, the April 2010 VA examiner and VA treatment records do not provide any rationale for the findings that the Veteran met the criteria for a diagnosis of PTSD.  Without sufficient evidence that the Veteran has PTSD, the claim must be denied.  Brammer, 3 Vet. App. at 225.  

With regard to the Veteran's diagnosed schizoaffective disorder, a psychosis, despite her allegations of auditory hallucinations during service, the preponderance of the evidence does not indicate any symptoms in service and further shows that she was first diagnosed with this psychiatric disorder in 2009, 18 years after her discharge from active duty.  Therefore, presumptive service connection is not applicable in this case.  38 C.F.R. § 3.307.  

Finally, the preponderance of the record evidence does not support finding an etiological link between the Veteran's current psychiatric disorder, most frequently identified as schizoaffective disorder, and active service.  The most probative evidence of record, the January 2016 VA examiner's opinion, does not etiologically link the Veteran's currently diagnosed schizoaffective disorder to her service, or any incident therein.  In fact, the VA examiner opined that it was less likely as not that the Veteran's schizoaffective disorder was incurred in or caused by her service or any incident therein, but was more likely due to post-service triggers.  The VA examiner provided a fully adequate rationale for his opinion, noting that there was no evidence of any psychiatric complaints in service or at any time prior to 2006.  

The Board again finds that the Veteran is not competent to etiologically link her psychiatric disorder to her service, as there is no evidence that she has specific education, training, or experience dealing with psychiatric disorders.  Id.  Accordingly, the Veteran's opinion is given no weight.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

As the preponderance of the competent evidence is against this claim, there is no doubt to be resolved.  Service connection for a psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309.  

Sleep Disorder

The Veteran contends that she has a current sleep disorder as a result of her exposure to contaminants during her service in Saudi Arabia.  

Service treatment records show no relevant complaints, findings, treatment or diagnoses in service.  

Post-service treatment records show no diagnosed sleep disorder.  

The April 2010 VA general examination report indicates that the Veteran's complaints of insomnia would be discussed in the VA psychiatric examination.  However, the April 2010 VA psychiatric examiner did not show any separate diagnosis for a sleep disorder.  

The evidence does not establish a separate or distinct diagnosis for which service connection may be granted.  The symptomatology of the Veteran's claimed sleep disorder has apparently been linked to her diagnosed psychiatric disorder as sleep disturbance.  The Veteran herself has reported that she has nightmares associated with her psychiatric disorder.  Chronic sleep impairment is a symptom of psychiatric disorders.  See 38 C.F.R. § 4.130.  The evidence does not show a separate and distinct disability manifested by sleep disturbance or insomnia, one that is not part and parcel to the Veteran's nonservice-connected psychiatric disorder.  

To the extent that the lay statements from the Veteran address the etiology of her alleged sleep disorder, the Board finds that despite her experience as a nurse's assistant, she is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of her claimed sleep disorder.  Determining the etiology of a sleep disorder is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has provided no medical opinion diagnosing a distinct sleep disorder or etiologically linking it to her service and does not allege that there are any available private medical records, and, as she failed to report for the VA examination, there is no competent medical evidence of a current sleep disorder diagnosis or etiologically linking any such disorder to her service or any incident therein.  

As such, the preponderance of the evidence is against the claim of service connection for a sleep disorder; there is no doubt to be resolved; and service connection is not warranted for the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for chronic fatigue is denied.

Service connection for a skin disorder is denied.  

Service connection for a psychiatric disorder, to include schizoaffective disorder, PTSD, MDD, anxiety and adjustment disorders, is denied.  

Service connection for a sleep disorder is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


